Citation Nr: 0622524	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for heart disease on a 
direct basis, and claimed as secondary to service-connected 
chronic inactive pulmonary histoplasmosis with chronic 
obstructive pulmonary disease (COPD).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a disability evaluation in excess of 10 
percent for chronic inactive pulmonary histoplasmosis with 
COPD.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and March 2003 rating 
decisions of the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for heart disease; determined that new and 
material evidence had not been submitted to reopen a service 
connection claim for PTSD; and increased the veteran's 
evaluation for histoplasmosis with COPD, to 10 percent, 
effective September 25, 2002.

In May 2005, the Board received evidence submitted by the 
veteran without a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the claims folder contained a diagnosis of PTSD, the 
RO, in a December 1998 rating decision, denied service 
connection for PTSD because there was no evidence of a 
verified or verifiable stressor.  The veteran did not appeal 
that decision and it therefore became final.  The veteran now 
seeks to reopen his PTSD claim.  The evidence received by the 
Board in May 2005, without a waiver of initial RO 
consideration, consists of more detailed information 
regarding the veteran's claimed stressors.  The veteran also 
submitted medical treatise information pertinent to the 
veteran's service connection claim for heart disease 
secondary to service-connected pulmonary disability.  Thus, 
it is necessary to remand the case to the RO for initial 
consideration of the newly submitted evidence and issuance of 
a supplemental statement of the case (SSOC).  See 38 C.F.R. § 
20.1304 (2004); Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board finds that further procedural development is also 
necessary with respect to the veteran's new and material 
claim for PTSD.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held in part that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Although the October 2002 VCAA letter associated with the 
claims folder advised the veteran what evidence is necessary 
to substantiate his underlying service connection claim for 
PTSD, that letter did not discuss the basis for the denial in 
the prior decision.  Thus, the October 2002 letter does not 
comply with the Kent ruling.  The April 2004 VCAA letter of 
record is not pertinent to the veteran's PTSD claim.

Finally, with respect to the veteran's increased rating claim 
for service-connected chronic inactive pulmonary 
histoplasmosis with COPD, the veteran's representative, in a 
January 2005 VA Form-646, noted that the veteran's COPD had 
increased in severity.  On review, the veteran last underwent 
a pulmonary function test in October 2003.  Since that time, 
VA treatment records show complaints of increased shortness 
of breath.  Given that the veteran's pulmonary function has 
not been tested since October 2003 and that he has complained 
of increased shortness of breath since that time, the Board 
finds that a more contemporaneous VA examination is needed in 
order to assess the current severity of the veteran's 
service-connected pulmonary disability.  The fulfillment of 
the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the appellant's claim.  38 C.F.R. § 4.2 (2005).  Where 
further evidence, or clarification of the evidence, is needed 
for proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim; (2) notifies the 
veteran what elements required to 
establish service connection that were 
found insufficient in the previous 
denial; and (3) notifies the veteran of 
what specific evidence would be required 
to substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., evidence of a 
verified stressor sufficient to produce 
PTSD).  This notice is outlined by the 
Court in Kent supra.  The notification 
letter should also advise the veteran of 
the evidence and information that is 
necessary to establish entitlement to his 
underlying service connection claim.  

2.  The veteran should be afforded a VA 
pulmonary examination in order to 
determine the current nature and extent 
of his service-connected chronic inactive 
pulmonary histoplasmosis with COPD.  The 
claims folder should be reviewed by the 
examiner prior to the examination.  All 
tests and studies should be completed, to 
include pulmonary function studies (post 
bronchodilator) with FEV-1, FEV-1/FVC, 
DLCO (SB), and maximum oxygen consumption 
(in ml/kg/min) findings noted.  The 
examiner should comment on the veteran's 
effort.  If any of these particular test 
results cannot be obtain, the examiner 
should provide an explanation.  PFT 
results should be furnished to the 
requesting physician prior to the 
completion of his or her report.  

3.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's service 
connection claim for heart disease, new 
and material evidence claim for PTSD, and 
his increased rating claim for chronic 
inactive pulmonary histoplasmosis with 
chronic obstructive pulmonary disease.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in November 2004.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled pulmonary examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


